J. F. Daly, J.
I concur in the decision reached by Judge Van Hoesen, on the ground that the party who deposited the money and gave the undertaking as security for costs, has recovered judgment in Ms favor, and is therefore entitled to an action for the moneys which his adversary had drawn out of court and collected on the undertaking in satisfaction of the judgment which he originally recovered. If NeiAdxall had merely secured a reversal of the latter judgmént, he would have an action for the recovery of the money collected on the undertaking, but as to the money drawn out of court, he would be only entitled to an order that it be restored to abide the event of the action.
Judgment affirmed, with costs.